Name: COMMISSION REGULATION (EC) No 487/95 of 1 March 1995 amending Regulations (EC) No 1077/94 and (EC) No 1078/94 relating to the opening of standing invitations to tender for the export of bread-making wheat held by the French and German intervention agencies respectively
 Type: Regulation
 Subject Matter: plant product;  trade policy;  agricultural policy;  trade
 Date Published: nan

 4. 3. 95 i EN 1 Official Journal of the European Communities No L 49/39 COMMISSION REGULATION (EC) No 487/95 of 1 March 1995 amending Regulations (EC) No 1077/94 and (EC) No 1078/94 relating to the opening of standing invitations to tender for the export of bread-making wheat held by the French and German intervention agencies respectively THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden, and in particular Articles 5 and 13 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (2), as last amended by Regulation (EC) No 1 20/94 (3), lays down the procedure and conditions for the disposal of cereals held by the intervention agencies ; they are being withdrawn from intervention, given current sampling techniques ; whereas reference should no longer be made to it ; Whereas the measures provided for in Article 5 of Regu ­ lations (EC) No 1077/94 and (EC) No 1078/94 satisfy, in the light of experience, the monitoring objectives but involve excessive delays that make the conduct of the export operations difficult ; whereas the frequency of sampling should be adjusted and the time limit for the analyses should be fixed, while continuing to observe the monitoring objectives ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Whereas Commission Regulation (EC) No 1 077/94 (4), as last amended by Regulation (EC) No 2981 /94 (*), opened a standing invitation to tender for the export of bread ­ making wheat held by the French intervention agency ; Whereas Commission Regulation (EC) No 1078/94 (6), as last amended by Regulation (EC) No 3013/94 Q, opened a standing invitation to tender for the export of bread ­ making wheat held by the German intervention agency ; Whereas special rules must be laid down to ensure that the operations are properly carried out and monitored ; Whereas to that end, the Member States must provide for all additional measures compatible with the provisions in force to ensure that the operation takes place smoothly and that the Commission is kept informed ; Whereas the monitoring arrangements should accordingly be supplemented by the possibility of taking reference samples ; Whereas, while the method set out in Commission Regu ­ lation (EEC) No 689/92 (8), as last amended by Regulation (EC) No 2204/94 (9), can still be used when the cereals are delivered into intervention, its use is inappropriate when Article 1 Article 5 of Regulation (EC) No 1077/94 is hereby replaced by the following : 'Article 5 1 . The intervention agency, the storer and the successful tenderer, if he so wishes, shall, by common agreement, either before or at the moment of removal from storage, as the successful tenderer chooses, take reference samples at the rate of at least one sample for every 500 tonnes, and shall analyse the samples. The intervention agency may be represented by a proxy, provided this is not the storer. The Commission must be informed of the findings of the analyses within three days. Reference samples shall be taken and analysed within seven working days of the date of the successful tenderer's request or within three working days if the samples were taken on removal from storage. If the final result of the sample analyses indicates a quality : (a) greater than that specified in the notice of invita ­ tion to tender, the successful tenderer must accept the lot as established ; (b) greater than the minimum characteristics required for intervention but below the quality described in the notice of invitation to 'tender, with the diffe ­ rence remaining within a limit of up to : (') OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 191 , 31 . 7. 1993, p. 76. (3) OJ No L 21 , 26. 1 . 1994, p. 1 . (4) OJ No L 120, 11 . 5. 1994, p. 9 . 0 OJ No L 315, 8 . 12. 1994, p . 4. (6) OJ No L 120, 11 . 5. 1994, p . 12. O OJ No L 320, 13 . 12. 1994, p. 10 . (8) OJ No L 74, 20. 3 . 1992, p. 18 . ~ 0 OJ No L 236, 10 . 9 . 1994, p. 13 . No L 49/40 EN I Official Journal of the European Communities 4. 3 . 95 within a maximum of three days from the date of the successful tenderer's request. The successful tenderer shall immediately inform the Commis ­ sion thereof in accordance with Annex IV. 2. However, if the bread-making wheat is removed before the results of the analysis are known, all risks shall be borne by the successful tenderer from the time of removal of the lot, without prejudice to the forms of recourse the successful tenderer may have against the storer. 3 . If, after successive replacements, the successful tenderer has not received a replacement lot of the quality laid down within one month of the date of his request for replacement, he shall be released from all his obligations, including the securities, once he has informed the Commission and the intervention agency forthwith in accordance with Annex IV.'  2 kg/hi for the specific weight, which must not, however, be less than 72 kg/hi,  one percentage point for the moisture content,  20 percentage points for the Hagberg falling index,  one percentage point for the protein content,  half a percentage point for the impurities referred to in B.2 and B.4 of the Annex to Regulation (EEC) No 689/92, and  half a percentage point for the impurities referred to in point B.5 of the Annex to Regu ­ lation (EEC) No 689/92, the percentages admissible for noxious grains and ergot, however, remaining unchanged, the successful tenderer must accept the lot as esta ­ blished ; (c) greater than the minimum characteristics required for intervention but below the quality described in the notice of invitation to tender with the diffe ­ rence surpassing the limit referred to in point (b), the successful tenderer may :  either accept the lot as established,  or refuse to take over the lot in question. The successful tenderer shall be released from all his obligations relatiang to the lot in question, including the securities, only once he has informed the Commission and the interven ­ tion agency forthwith, in accordance with Annex IV ; however, if he requests the inter ­ vention agency to supply him with another lot of intervention bread-making wheat of the quality laid down, and that without additional charges, the security shall not be released. The lot must be replaced within a maximum of three days from the date of the successful tenderer's request. The successful tenderer shall immediately inform the Commission thereof in accordance with Annex IV : Article 2 Article 5 of Regulation (EC) No 1078/94 is hereby replaced by the following : 'Article 5 1 . The intervention agency, the storer and the successful tenderer, if he so wishes, shall by common agreement, either before or at the moment of removal from storage, as the successful tenderer chooses, take reference samples at the rate of at least one sample for every 500 tonnes, and shall analyse the samples. The intervention agency may be represented by a proxy, provided this is not the storer. The Commisson must be informed of the findings of the analyses within three days. Reference samples shall be taken and analysed within seven working days of the date of the successful tenderer's request or within three working days if the samples were taken on removal from storage. If the final result of the sample analyses indicates a quality : (a) greater than that specified in the notice of invita ­ tion to tender, the successful tenderer must accept the lot as established ; (b) greater than the minimum characteristics for intervention but below the quality decribed in the notice of invitation to tender, with the difference remaining within a limit of up to :  2 kg/hi for the specific weight, which must not, however, be less than 72 kg/hi,  one percentage point for the moisture content,  20 percentage points for the Hagberg falling index, (d) below the minimum characteristics required for intervention, the successful tenderer may not remove the lot in question. He shall be released from all his ogligations relating to the lot in ques ­ tion, including the securities, only once he has informed the Commission and the intervention agency forthwith, in accordance with Annex IV ; however, he may request the intervention agency to supply him with another lot of intervention bread-making wheat of the quality laid down, without additional charges. In this case, the secu ­ rity shall not be released. The lot must be replaced 4. 3 . 95 EN Official Journal of the European Communities No L 49/41 from all his obligations relating to the lot in ques ­ tion, including the securities, only once he has informed the Commission and the intervention agency forthwith, in accordance with Annex IV ; however, he may request the intervention agency to supply him with another lot of intervention bread-making wheat of the quality laid down, without additional charges. In this case, the secu ­ rity shall not be released. The lot must be replaced within a maximum of three days from the date of the successful tenderer's request. The successful tenderer shall immediately inform the Commis ­ sion thereof in accordance with Annex IV. 2. However, if the bread-making wheat is removed before the result of the analysis are known, all risks shall be borne by the successful tenderer from the time of removal of the lot, without prejudice to the forms of recourse the successful tenderer may have against the storer. 3 . If, the successive replacements, the successful tenderer has not received a replacement lot of the quality laid down within one month of the date of his request for replacement, he shall be released from all his obligations, including the securities, once he has informed the Commission and the intervention agency forthwith in accordance with Annex IV.'  one percentage point for the protein content,  half a percentage point for the impurities referred to in B.2 and B.4 of the Annex to Regulation (EEC) No 689/92, and  half a percentage point for the impurities referred to in point B.5 of the Annex to Regu ­ lation (EEC) No 689/92, the percentage admis ­ sible for noxious grains and ergot, however, remaining uncharged, the successful tenderer must accept the lot as esta ­ blished ; (c) greater than the minimum characteristics required for intervention but below the quality described in the notice of invitation to tender with the diffe ­ rence surpassing the limit referred to in point (b), the successful tenderer may :  either accept the lot as established,  or refuse to take over the lot in question. The successful tenderer shall be released from all his obligations relating to the lot in question, including the securities, only once he has informed the Commission and the interven ­ tion agency forthwith, in accordance with Annex IV ; however, if he requests the inter ­ vention agency to supply him with another lot of intervention bread-making wheat of the quality laid down, and that without additional charges, the security shall not be released. The lot must be replaced within a maximum of three days from the date of the successful tenderer's request. The successful tenderer shall immediately inform the Commission thereof in accordance with Annex IV ; (d) below the minimum characteristics required for intervention, the successful tenderer may not remove the lot in question. He shall be released Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply to the quantities of bread-making wheat not removed under the invitations to tender opened by Regu ­ lations (EC) No 1077/94 and (EC) No 1078/94. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 March 1995. For the Commission Franz FISCHLER Member of the Commission